Exhibit 10.8

Execution Copy

INTERCREDITOR AGREEMENT

This Intercreditor Agreement (this “Agreement”), is dated as of August 31, 2012,
by and among JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, with its successors and assigns, and as more specifically defined
below, the “First Priority Representative”) for the First Priority Secured
Parties (as defined below), Jefferies Finance LLC, as Administrative Agent (in
such capacity, with its successors and assigns, and as more specifically defined
below, the “Second Priority Representative”) for the Second Priority Secured
Parties (as defined below), Par Petroleum Corporation, a Delaware corporation
formerly known as Delta Petroleum Corporation (“PPC”), and Par Piceance Energy
Equity LLC, a Delaware limited liability company (“Par Piceance”).

WHEREAS, Piceance Energy, LLC, a Delaware limited liability company (“PEL”), the
First Priority Representative, and certain financial institutions party thereto
as banks are parties to that certain Credit Agreement dated June 4, 2012, as
amended by the First Amendment to Credit Agreement dated August 31, 2012 (as so
amended, the “Existing PEL Credit Agreement”), pursuant to which such financial
institutions have agreed to make loans and extend other financial accommodations
to PEL; and

WHEREAS, Par Piceance, a parent of and holder of certain Equity in PEL, has
executed that certain Parent Limited Guaranty dated August 31, 2012 (the “Parent
Guaranty”) in favor of the First Priority Representative, pursuant to which,
among other things, Par Piceance has guaranteed the First Priority Obligations
(as defined below), with recourse thereunder limited to the Common Collateral
(as defined below) and fees and expenses as more fully set forth therein; and

WHEREAS, Par Piceance and the First Priority Representative are parties to that
certain Parent Pledge Agreement dated August 31, 2012 (the “Parent Pledge
Agreement”), pursuant to which, among other things, Par Piceance has granted to
the First Priority Representative first priority security interests in the
Common Collateral as security for payment and performance of the First Priority
Obligations; and

WHEREAS, PPC, the Second Priority Representative, and certain other entities are
parties to that certain Delayed Draw Term Loan Credit Agreement dated August 31,
2012 (the “Existing PPC Credit Agreement”), pursuant to which such other
entities have agreed to make loans to PPC; and

WHEREAS, pursuant to the terms of the Parent Pledge Agreement, Par Piceance may
not grant additional security interests in the Common Collateral unless such
additional security interests are junior in priority and subordinate in all
respects to the security interests in the Common Collateral granted to the First
Priority Representative and subject to an intercreditor agreement in form and
substance acceptable to the First Priority Representative in its sole
discretion; and

WHEREAS, Par Piceance proposes to grant to the Second Priority Representative
junior security interests in the Common Collateral as security for payment and
performance of the Second Priority Obligations (as defined below); and

WHEREAS, the First Priority Representative and the First Priority Creditors (as
defined below) have agreed to permit the grant of such junior security interests
in the Common Collateral on the terms and conditions of this Agreement;

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. The following terms, as used herein, have the following
meanings:

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Common Collateral” means (a) all of the issued and outstanding Equity of PEL
now owned or hereinafter acquired by Par Piceance, (b) any and all proceeds or
other sums arising from or by virtue of, and all dividends and distributions
(cash or otherwise) payable and/or distributable with respect to, all or any of
the Equity described in clause (a) above, and (c) all cash, securities,
dividends, and other property at any time and from time to time receivable or
otherwise distributed in respect of or in exchange for any or all of the Equity
described in clause (a) above and any other property substituted or exchanged
therefor.

“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to the Parent Pledge Agreement, any agreement that creates a
security interest in favor of the Second Priority Representative in the Common
Collateral, granted by Par Piceance.

“Enforcement Action” means, with respect to the First Priority Obligations or
the Second Priority Obligations, the exercise of any rights and remedies with
respect to the Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies with respect to
the Common Collateral under, as applicable, the First Priority Documents or the
Second Priority Documents, or applicable law, including without limitation the
exercise of any rights or remedies of a secured creditor under the Uniform
Commercial Code of any applicable jurisdiction or under the Bankruptcy Code with
respect to the Common Collateral. For the avoidance of doubt, none of the
following shall be deemed to constitute an Enforcement Action (to the extent not
inconsistent with the express terms of this Agreement): (i) the filing of a
proof of claim in any Insolvency Proceeding or the seeking of adequate
protection, (ii) the acceleration of the First Priority Obligations or Second
Priority Obligations, (iii) the taking of any action by the Second Priority
Representative or any Second Priority Secured Party (not adverse to the priority
status of the First Priority Lien on the Common Collateral or the rights of the
First Priority Representative or any other First Priority Secured Party to take
any Enforcement Action in respect of the Common Collateral) in order to create,
perfect, preserve or protect (but not enforce) its Second Priority Lien on the
Common Collateral, or (iv) filing any necessary or responsive pleadings in
opposition to any motion, adversary proceeding or other pleading filed by any
Person objecting to or otherwise seeking disallowance of the claim or Lien of
any First Priority Secured Party or Second Priority Secured Party.

“Equity” means shares of capital stock or a partnership, profits, capital,
member, or other equity interest, or options, warrants, or any other rights to
substitute for or otherwise acquire the capital stock or a partnership, profits,
capital, member, or other equity interest of any Person.

“Existing PEL Credit Agreement” has the meaning set forth in the first WHEREAS
clause of this Agreement.

“Existing PPC Credit Agreement” has the meaning set forth in the fourth WHEREAS
clause of this Agreement.

“First Priority Creditors” means, collectively, the “Bank Products Providers”,
the “Banks”, and the “Secured Hedge Providers”, as each such term is defined in
the PEL Credit Agreement.

 

2



--------------------------------------------------------------------------------

“First Priority Documents” means the “Loan Papers” as such term is defined in
the PEL Credit Agreement.

“First Priority Lien” means the Lien in the Common Collateral created by the
Parent Pledge Agreement.

“First Priority Obligations” means (a) all “Obligations” as such term is defined
in the PEL Credit Agreement (including without limitation any Post-Petition
Interest), (b) all reimbursement obligations (if any) and interest thereon
(including without limitation any Post-Petition Interest) with respect to any
letter of credit or similar instruments issued pursuant to the PEL Credit
Agreement, and (c) all guarantee obligations, fees, expenses, and other amounts
payable from time to time pursuant to the First Priority Documents, in each case
whether or not allowed or allowable in an Insolvency Proceeding. To the extent
any payment with respect to any First Priority Obligation (whether by or on
behalf of any PEL Credit Party, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside, or required to be paid to a debtor in
possession, any Second Priority Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the First
Priority Secured Parties and the Second Priority Secured Parties, be deemed to
be reinstated and outstanding as if such payment had not occurred.

“First Priority Obligations Payment Date” means the first date on which (a) the
First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been indefeasibly paid in cash in full (or cash
collateralized or defeased in accordance with the terms of the First Priority
Documents), (b) all commitments to extend credit under the First Priority
Documents have been terminated, (c) there are no outstanding letters of credit
or similar instruments issued under the First Priority Documents (other than
such as have been cash collateralized or defeased in accordance with the terms
of the First Priority Documents), and (d) the First Priority Representative has
delivered a written notice to the Second Priority Representative stating that
the events described in clauses (a), (b), and (c) have occurred to the
satisfaction of the First Priority Secured Parties, which the First Priority
Representative covenants to deliver promptly after such events have occurred.

“First Priority Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any person identified as a “First
Priority Representative” in any PEL Credit Agreement other than the Existing PEL
Credit Agreement.

“First Priority Secured Parties” means the First Priority Representative, the
First Priority Creditors, and any other holders of the First Priority
Obligations.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution, or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state, or foreign bankruptcy, insolvency,
reorganization, receivership, or similar law.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, encumbrance, charge, or
security interest in, on, or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease, or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call, or similar right of a third party with
respect to such securities.

 

3



--------------------------------------------------------------------------------

“PEL Credit Agreement” means the collective reference to (a) the Existing PEL
Credit Agreement, as it may be amended, restated, amended and restated, or
otherwise modified from time to time, and (b) any other credit agreement, loan
agreement, note agreement, promissory note, indenture, or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance, or
refund in whole or in part the indebtedness and other obligations outstanding
under the Existing PEL Credit Agreement or any other agreement or instrument
referred to in this clause (b). Any reference to the PEL Credit Agreement
hereunder shall be deemed a reference to any PEL Credit Agreement then extant.

“PEL Credit Parties” means, collectively, the “Credit Parties” and the “Parent
Guarantors” as each such term is defined in the Existing PEL Credit Agreement.
“PEL Credit Party” means any one of the foregoing.

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency, or instrumentality thereof.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

“PPC Credit Agreement” means the collective reference to (a) the Existing PPC
Credit Agreement, as it may be amended, restated, amended and restated, or
otherwise modified from time to time, and (b) any other credit agreement, loan
agreement, note agreement, promissory note, indenture, or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance, or
refund in whole or in part the indebtedness and other obligations outstanding
under the Existing PPC Credit Agreement or any other agreement or instrument
referred to in this clause (b). Any reference to the PPC Credit Agreement
hereunder shall be deemed a reference to any PPC Credit Agreement then extant.

“Second Priority Creditors” means the “Lenders” as defined in the PPC Credit
Agreement, or any Persons that are designated under the PPC Credit Agreement as
the “Second Priority Creditors” for purposes of this Agreement.

“Second Priority Documents” means each PPC Credit Agreement, each Second
Priority Security Document and each guarantee of any or all of the Second
Priority Obligations.

“Second Priority Lien” means any Lien in the Common Collateral created by the
Second Priority Security Documents.

“Second Priority Obligations” means (a) all “Obligations” as such term is
defined in the PPC Credit Agreement (including without limitation any
Post-Petition Interest) and (b) all guarantee obligations, fees, expenses, and
other amounts payable from time to time pursuant to the Second Priority
Documents, in each case whether or not allowed or allowable in an Insolvency
Proceeding.

“Second Priority Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any Person identified as a “Second
Priority Representative” in any PPC Credit Agreement other than the Existing PPC
Credit Agreement.

“Second Priority Secured Party” means the Second Priority Representative, the
Second Priority Creditors, and any other holders of the Second Priority
Obligations.

 

4



--------------------------------------------------------------------------------

“Second Priority Security Document” means any Comparable Second Priority
Security Document, and any other documents that are designated under the PPC
Credit Agreement as “Second Priority Security Documents” for purposes of this
Agreement.

“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.

“Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages, and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Priority Obligations and
(b) contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Priority Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.

1.2 Amended Agreements. All references in this Agreement to agreements or other
contractual obligations shall, unless otherwise specified, be deemed to refer to
such agreements or contractual obligations as amended, supplemented, restated,
replaced, or otherwise modified from time to time.

SECTION 2. Lien Priorities.

2.1 Subordination of Liens.

(a) Any and all Liens in the Common Collateral now existing or hereafter created
or arising in favor of any Second Priority Secured Party securing the Second
Priority Obligations, regardless of how acquired, whether by grant, statute,
operation of law, subrogation, or otherwise are expressly junior in priority,
operation, and effect to any and all Liens in the Common Collateral now existing
or hereafter created or arising in favor of the First Priority Secured Parties
securing the First Priority Obligations, notwithstanding (i) anything to the
contrary contained in any agreement or filing to which any Second Priority
Secured Party may now or hereafter be a party, and regardless of the time,
order, or method of grant, attachment, recording, or perfection of any financing
statements or other security interests, assignments, pledges, deeds, mortgages,
and other liens, charges, or encumbrances or any defect or deficiency or alleged
defect or deficiency in any of the foregoing, (ii) any provision of the Uniform
Commercial Code or any applicable law or any First Priority Document or Second
Priority Document or any other circumstance whatsoever, and (iii) the fact that
any such Liens in favor of any First Priority Secured Party securing any of the
First Priority Obligations are (x) subordinated to any Lien securing any
obligation of Par Piceance or PPC other than the Second Priority Obligations or
(y) otherwise subordinated, voided, avoided, invalidated, disallowed, or lapsed.

(b) No First Priority Secured Party or Second Priority Secured Party shall
object to or contest, or support any other Person in contesting or objecting to,
in any proceeding (including without limitation, any Insolvency Proceeding), the
validity, extent, perfection, priority, or enforceability of any security
interest in the Common Collateral granted to the other. Notwithstanding any
failure by any First Priority Secured Party or Second Priority Secured Party to
perfect its security interests in the Common Collateral or any avoidance,
invalidation, disallowance, or subordination by any third party or court of
competent jurisdiction of the security interests in the Common Collateral
granted to the First Priority

 

5



--------------------------------------------------------------------------------

Secured Parties or the Second Priority Secured Parties, the priority and rights
as between the First Priority Secured Parties and the Second Priority Secured
Parties with respect to the Common Collateral shall be as set forth herein.

2.2 Nature of First Priority Obligations. The Second Priority Representative on
behalf of itself and the other Second Priority Secured Parties acknowledges that
a portion of the First Priority Obligations represents debt that is revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, and that
the terms of the First Priority Obligations may be modified, extended, or
amended from time to time, and that the aggregate amount of the First Priority
Obligations may be increased, replaced, or refinanced, in each event, without
notice to or consent by the Second Priority Secured Parties and without
affecting the provisions hereof. The lien priorities provided in Section 2.1
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement, or refinancing of either the First Priority Obligations or the
Second Priority Obligations, or any portion thereof.

2.3 Agreements Regarding Actions to Perfect Liens.

(a) The Second Priority Representative on behalf of itself and the other Second
Priority Secured Parties agrees that UCC-1 financing statements with respect to
the Common Collateral filed or recorded by or on behalf of the Second Priority
Representative shall be in form satisfactory to the First Priority
Representative and shall not be filed or recorded until such time as the First
Priority Representative has filed and/or recorded its UCC-1 financing statement
with respect to the Common Collateral.

(b) The Second Priority Representative agrees on behalf of itself and the other
Second Priority Secured Parties that all pledge agreements (including, without
limitation, any Comparable Second Priority Security Document), similar
instruments, and financing statements (collectively, “Common Collateral
Agreements”) now or thereafter entered into or filed with respect to the Common
Collateral in favor of or for the benefit of the Second Priority Representative
or the Second Priority Creditors shall be in form and substance satisfactory to
the First Priority Representative and shall contain the following notation: “The
security interests created by this agreement on the property described herein
are junior and subordinate to the security interests on such property created by
any pledge agreement or similar instrument now or hereafter granted to JPMorgan
Chase Bank, N.A., as Administrative Agent, and its successors and assigns, in
such property, in accordance with the provisions of the Intercreditor Agreement
dated as of August 31, 2012 among JPMorgan Chase Bank, N.A., as Administrative
Agent, Jefferies Finance LLC, as Administrative Agent, Par Petroleum
Corporation, and Par Piceance Energy Equity LLC, as amended from time to time.”

(c) The First Priority Representative hereby acknowledges that, to the extent
that it holds, or a third party holds on its behalf, physical possession of or
“control” (as defined in the Uniform Commercial Code) over Common Collateral
pursuant to the Parent Pledge Agreement, such possession or control is also for
the benefit of the Second Priority Representative and the other Second Priority
Secured Parties solely to the extent required to perfect their security interest
in such Common Collateral under the Uniform Commercial Code. Nothing in the
preceding sentence shall be construed to impose any duty on the First Priority
Representative (or any third party acting on its behalf) with respect to such
Common Collateral or provide the Second Priority Representative or any other
Second Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement and the Second Priority
Security Documents, provided that promptly after the occurrence of the First
Priority Obligations Payment Date, the First Priority Representative shall
(i) deliver to the Second Priority Representative, at Par Piceance’s and/or
PPC’s sole cost and expense, the Common Collateral in its

 

6



--------------------------------------------------------------------------------

possession or control together with any necessary endorsements in its possession
to the extent required by the Second Priority Documents or (ii) direct and
deliver such Common Collateral as a court of competent jurisdiction otherwise
directs, and provided, further, that the provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the First
Priority Secured Parties and the Second Priority Secured Parties and shall not
impose on the First Priority Secured Parties any obligations in respect of the
disposition of any Common Collateral (or any proceeds thereof) that would
conflict with prior perfected Liens or any claims thereon in favor of any other
Person that is not a Secured Party.

2.4 Restriction on New Liens and Certain PEL Credit Parties. So long as the
First Priority Obligations Payment Date has not occurred, the parties hereto
agree that (a) there shall be no Lien, and no PEL Credit Party (including Par
Piceance) shall have any right to create any Lien, on any assets of any PEL
Credit Party securing any Second Priority Obligation other than the Common
Collateral, (b) no PEL Credit Party (other than Par Piceance) may be a guarantor
of any Second Priority Obligation, and (c) no PEL Credit Party (other than Par
Piceance) may be a Credit Party (as defined in the PPC Credit Agreement) or
otherwise subject to any covenants set forth in any Second Priority Document.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement. Until the First Priority Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against Par Piceance, the First Priority Secured Parties shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Common Collateral, without any consultation and without any consent of any
Second Priority Secured Party, but subject to the proviso set forth in Section
5.1; provided, however, that, notwithstanding the foregoing, the Second Priority
Representative for itself and on behalf of the Second Priority Secured Parties
may take and continue any Enforcement Action or exercise its right to take any
other actions with respect to any Common Collateral in accordance with the
Second Priority Documents and applicable law after the passage of a period of
one hundred and eighty (180) days (the “Standstill Period”) from the date of
delivery of a notice in writing by the Second Priority Representative to the
First Priority Representative of the Second Priority Representative’s intention
to exercise such rights and remedies with respect to any of the Common
Collateral, which notice may only be delivered following the acceleration of the
Second Priority Obligations as a result of the occurrence of and continuation of
an “Event of Default” under the PPC Credit Agreement; provided, further,
however, that notwithstanding the foregoing, (1) in no event shall the Second
Priority Representative nor any Second Priority Secured Party take any
Enforcement Action or exercise or continue to exercise any such rights or
remedies with respect to the Common Collateral if, notwithstanding the
expiration of the Standstill Period, the First Priority Representative or any
First Priority Secured Party shall have commenced and be diligently pursuing the
exercise of any of its rights and remedies with respect to any portion of the
Common Collateral, in each case, in good faith (prompt notice of such exercise
to be given to the Second Priority Representative), and (2) the Standstill
Period shall be tolled for any period that the First Priority Representative or
the First Priority Secured Parties are stayed (whether by the automatic stay
pursuant to Section 362 of the Bankruptcy Code or otherwise) or otherwise
prohibited by law or court order from taking any Enforcement Action or
exercising any such rights and remedies with respect to all or any part of the
Common Collateral. Upon the occurrence and during the continuance of a default
or an event of default under the First Priority Documents, the First Priority
Representative and the other First Priority Secured Parties may take and
continue any Enforcement Action with respect to the First Priority Obligations
and the Common Collateral in such order and manner as they may determine in
their sole discretion.

3.2 Standstill and Waivers. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that, until the
First Priority Obligations Payment Date has occurred, subject to Section 3.1 and
the proviso set forth in Section 5.1:

(a) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Second Priority Obligation pari
passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the First Priority Liens with respect to any
of the Common Collateral;

 

7



--------------------------------------------------------------------------------

(b) they will not contest, oppose, object to, interfere with, hinder, or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer, or other disposition of the Common Collateral by any First
Priority Secured Party or any other Enforcement Action with respect to the
Common Collateral taken (or any forbearance from taking any Enforcement Action)
by or on behalf of any First Priority Secured Party;

(c) they have no right to (i) direct either the First Priority Representative or
any other First Priority Secured Party to exercise any right, remedy, or power
with respect to the Common Collateral or pursuant to the Parent Pledge Agreement
of the other First Priority Documents or (ii) consent or object to the exercise
by the First Priority Representative or any other First Priority Secured Party
of any right, remedy, or power with respect to the Common Collateral or pursuant
to the Parent Pledge Agreement or the other First Priority Documents or to the
timing or manner in which any such right is exercised or not exercised (or, to
the extent they may have any such right described in this clause (c), whether as
a junior lien creditor or otherwise, they hereby irrevocably waive such right);

(d) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding, or other proceeding any claim against any First Priority
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party in accordance with this Agreement with respect
to the Common Collateral or pursuant to the First Priority Documents;

(e) they will not make any judicial or nonjudicial claim or demand or commence
any judicial or non-judicial proceedings against any PEL Credit Party (including
Par Piceance) under or with respect to any Comparable Second Priority Security
Document seeking payment or damages from or other relief by way of specific
performance, instructions, or otherwise under or with respect to any Comparable
Second Priority Security Document or exercise any right, remedy, or power under
or with respect to, or otherwise take any action to enforce any Comparable
Second Priority Security Document other than in accordance with this Agreement;

(f) they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator, or similar official
appointed for or over, attempt any action to take possession of any Common
Collateral, exercise any right, remedy, or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Common
Collateral or pursuant to any Comparable Second Priority Security Documents; and

(g) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.

3.3 Judgment Creditors. In the event that any Second Priority Secured Party
becomes a judgment lien creditor in respect of Common Collateral as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the First Priority Liens and the First Priority Obligations) to the
same extent as all other Liens in the Common Collateral securing the Second
Priority Obligations are subject to the terms of this Agreement.

 

8



--------------------------------------------------------------------------------

3.4 Cooperation. The Second Priority Representative, on behalf of itself and the
other Second Priority Secured Parties, agrees that each of them shall take such
actions as the First Priority Representative shall reasonably request in
connection with the exercise by the First Priority Secured Parties of their
rights set forth herein.

3.5 No Additional Rights for Par Piceance or PPC Hereunder. Except as provided
in Section 3.6, if any First Priority Secured Party or Second Priority Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, Par Piceance and PPC shall not be entitled to use such violation as a
defense to any action by any First Priority Secured Party or Second Priority
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any First Priority Secured Party or Second Priority
Secured Party.

3.6 Actions Upon Breach.

(a) If any Second Priority Secured Party, contrary to this Agreement, commences
or participates in any action or proceeding against Par Piceance or the Common
Collateral, Par Piceance, with the prior written consent of the First Priority
Secured Representative, may interpose as a defense or dilatory plea the making
of this Agreement, and any First Priority Secured Party may intervene and
interpose such defense or plea in its or their name or in the name of Par
Piceance.

(b) Should any Second Priority Secured Party, contrary to this Agreement, in any
way take, attempt to, or threaten to take any action with respect to the Common
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
when and as required by this Agreement, any First Priority Secured Party (in its
own name or in the name of Par Piceance) or Par Piceance may obtain relief
against such Second Priority Secured Party by injunction, specific performance,
and/or other appropriate equitable relief, it being understood and agreed by the
Second Priority Representative on behalf of each Second Priority Secured Party
that (i) the First Priority Secured Parties’ damages from its actions may at
that time be difficult to ascertain and may be irreparable, and (ii) each Second
Priority Secured Party waives any defense that Par Piceance and/or the First
Priority Secured Parties cannot demonstrate damage and/or be made whole by the
awarding of damages.

3.7 Notice of Enforcement Action.

(a) The First Priority Representative agrees to provide to the Second Priority
Representative (x) a written notice announcing that the First Priority
Representative or, to its knowledge, any other First Priority Secured Party has
commenced any Enforcement Action with respect to the Common Collateral promptly
after the commencement of such Enforcement Action and (y) copies of any notices
that it is required under applicable law to deliver to Par Piceance in
connection with such Enforcement Action; provided, however, that the First
Priority Representative’s failure to provide such written notice or any such
copies to the Second Priority Representative shall not impair any of its rights
hereunder or under any of the First Priority Documents.

(b) The Second Priority Representative agrees to provide to the First Priority
Representative (x) a written notice announcing that the Second Priority
Representative or, to its knowledge, any other Second Priority Secured Party has
commenced any Enforcement Action promptly after the commencement of such
Enforcement Action and (y) copies of any notices that it is required under
applicable law to deliver to Par Piceance in connection with such Enforcement
Action; provided, however, that the Second Priority Representative’s failure to
provide such written notice or any such copies to the First Priority
Representative shall not impair any of its rights hereunder or under any of the
Second Priority Documents.

 

9



--------------------------------------------------------------------------------

SECTION 4. Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection.

4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection, or other disposition of Common Collateral, whether or
not pursuant to an Insolvency Proceeding, shall be distributed as follows: first
to the First Priority Representative for application to the First Priority
Obligations in accordance with the terms of the First Priority Documents and/or
to be held in a collateral account in the name of the First Priority
Representative to secure the First Priority Obligations, in each case until the
First Priority Obligations Payment Date has occurred and thereafter, to the
Second Priority Representative for application in accordance with the Second
Priority Documents. Until the occurrence of the First Priority Obligations
Payment Date, any Common Collateral, including without limitation any such
Common Collateral constituting proceeds, that may be received by any Second
Priority Secured Party (whether or not pursuant to an Insolvency Proceeding and
whether or not any claims of the First Priority Representative or the First
Priority Secured Parties are allowed or disallowed in any such Insolvency
Proceeding), shall be segregated and held in trust and promptly paid over to the
First Priority Representative, for the benefit of the First Priority Secured
Parties, in the same form as received, with any necessary endorsements (and each
Second Priority Secured Party hereby authorizes the First Priority
Representative to make any such endorsements as agent for the Second Priority
Representative (which authorization, being coupled with an interest, is
irrevocable)). Until the occurrence of the First Priority Obligations Payment
Date, the First Priority Representative shall be authorized to hold any Common
Collateral so paid over and apply the proceeds thereof against the First
Priority Obligations until paid in full, and any Common Collateral remaining
after the First Priority Obligations Payment Date will be promptly returned to
the Second Priority Representative for the benefit of the Second Priority
Secured Parties. The Second Priority Representative, on behalf of itself and the
Second Priority Secured Parties, hereby grants the First Priority
Representative, for the benefit of the First Priority Secured Parties, a
continuing security interest and lien on any Common Collateral (including any
proceeds thereof) which may from time to time be paid over to the First Priority
Representative pursuant to this Section 4.1 to secure payment of the First
Priority Obligations.

4.2 Releases of Second Priority Lien.

(a) Upon any release, sale, or disposition of Common Collateral permitted
pursuant to the terms of the First Priority Documents that results in the
release of the First Priority Lien on any Common Collateral (excluding any sale
or other disposition that is expressly prohibited by the PPC Credit Agreement
unless such sale or disposition is consummated in connection with an Enforcement
Action or consummated after the institution of any Insolvency Proceeding), the
Second Priority Lien on such Common Collateral (excluding any portion of the
proceeds of such Common Collateral not applied to the repayment of the First
Priority Obligations or remaining after the First Priority Obligations Payment
Date occurs) shall be automatically and unconditionally released with no further
consent or action of any Person.

(b) The Second Priority Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
First Priority Representative shall reasonably request to evidence any release
of the Second Priority Lien described in paragraph (a). The Second Priority
Representative hereby appoints the First Priority Representative and any officer
or duly authorized person of the First Priority Representative, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Priority Representative
and in the name of the Second Priority Representative or in the First Priority
Representative’s own name, from time to time, in the First Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to

 

10



--------------------------------------------------------------------------------

execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2, including, without
limitation, any financing statements, endorsements, assignments, releases, or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

4.3 Inspection Rights. Any First Priority Secured Party and its representatives
and invitees may at any time inspect, repossess, remove, and otherwise deal with
the Common Collateral, and the First Priority Representative may advertise and
conduct public auctions or private sales of the Common Collateral, in each case
without the consent of, the involvement of or interference by any Second
Priority Secured Party or liability to any Second Priority Secured Party.

4.4 Permitted Distributions. Nothing in this Agreement shall prohibit any PEL
Credit Party from making “Permitted Tax Distributions” (as defined in the PEL
Credit Agreement) to Par Piceance or its equity holders in accordance with the
terms of the PEL Credit Agreement. Nothing in this Agreement shall prohibit the
receipt by any Second Priority Secured Party of the required payments of
interest, principal, and other amounts owed in respect of any Second Priority
Obligations, when and as required under the terms of the Second Priority Credit
Agreement, including without limitation, any required prepayments of the Second
Priority Obligations from “Permitted Tax Distributions” received by Par Piceance
(to the extent set forth in the Existing PPC Credit Agreement), so long as such
receipt is not the direct or indirect result of an Enforcement Action by the
Second Priority Representative with respect to the Common Collateral in
contravention of this Agreement.

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions.

(a) Until the First Priority Obligations Payment Date has occurred, the Second
Priority Representative agrees on behalf of itself and the other Second Priority
Secured Parties that no Second Priority Secured Party shall, in or in connection
with any Insolvency Proceeding with respect to Par Piceance or the Common
Collateral, file any pleadings or motions, take any position at any hearing or
proceeding of any nature, or otherwise take any action whatsoever, in each case
in respect of any of the Common Collateral, including, without limitation, with
respect to the determination of any Liens or claims held by the First Priority
Representative (including the validity and enforceability thereof) or any other
First Priority Secured Party or the value of any claims of such parties under
Section 506(a) of the Bankruptcy Code or otherwise, in each case without the
prior written consent of the First Priority Representative; provided that
(A) the Second Priority Representative or the Second Priority Secured Parties
may file a proof of claim or statement of interest in an Insolvency Proceeding,
subject to the limitations contained in this Agreement and only if consistent
with the terms and the limitations on the Second Priority Representative and the
Second Priority Secured Parties imposed hereby, (B) the Second Priority
Representative and the Secured Parties shall be entitled to file any necessary
or responsive defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of the Second Priority Secured Parties,
including without limitation, any claim secured by the Common Collateral, if
any, in each case if not otherwise in contravention of this Agreement, (C) the
Second Priority Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors arriving under either the Bankruptcy Code or applicable
non-bankruptcy law, in each case if not otherwise in contravention of the terms
of this Agreement, (D) the Second Priority Secured Parties shall be entitled to
file any proof of claim and other filings and make any arguments and motions in
order to preserve or protect its Liens on the Common Collateral that are, in
each case, not otherwise in contravention of the terms of this Agreement, with
respect to the Second Priority Obligations and the Common Collateral, (E) the
Second Priority Representative or any Second Priority Secured Party

 

11



--------------------------------------------------------------------------------

may exercise any of its rights or remedies with respect to the Common Collateral
after the termination of the Standstill Period to the extent permitted herein,
including, without limitation, Section 3.1 above, and (F) in any Insolvency
Proceeding with respect to Par Piceance or the Common Collateral, the Second
Priority Secured Parties shall be entitled to vote on any plan or
reorganization, to the extent consistent with the provisions hereof.

(b) Prior to the First Priority Obligations Payment Date but subject to
Section 5.5 hereof, if the First Priority Secured Parties receive an allowance
in any Insolvency Proceeding of First Priority Obligations consisting of
Post-Petition Interest, fees or expenses, then no First Priority Secured Party
shall oppose or seek to challenge any claim by any Second Priority Secured Party
for an allowed claim in any plan of reorganization in any Insolvency Proceeding
of the Second Priority Obligations consisting of Post-Petition Interest, fees or
expenses to the extent of the value of the Lien of the Second Priority
Representative, on behalf of the Second Priority Secured Parties in the Common
Collateral (after taking into account the value of the Lien in the Common
Collateral securing the First Priority Obligations).

5.2 Relief From the Automatic Stay. The Second Priority Representative agrees,
on behalf of itself and the other Second Priority Secured Parties, that none of
them will seek relief from the automatic stay or from any other stay in any
Insolvency Proceeding or take any action in derogation thereof, in each case in
respect of any Common Collateral, without the prior written consent of the First
Priority Representative (except if the First Priority Representative, on behalf
of itself and the First Priority Secured Parties, seeks relief from the
automatic stay to exercise its rights against the Common Collateral, then the
Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, may seek limited relief from the automatic stay only
to preserve its right to receive proceeds of the Common Collateral payable to it
and the other Second Priority Secured Parties, as applicable, under and in
accordance with this Agreement).

5.3 Avoidance Issues. If any First Priority Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over, or otherwise pay to
the estate of any PEL Credit Party, because such amount was avoided or ordered
to be paid or disgorged for any reason, including without limitation because it
was found to be a fraudulent or preferential transfer, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of set-off, or otherwise, then the First Priority Obligations shall be
reinstated to the extent of such Recovery and deemed to be outstanding as if
such payment had not occurred and the First Priority Obligations Payment Date
shall be deemed not to have occurred. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair, or otherwise affect the obligations of the parties hereto.
The Second Priority Secured Parties agree that none of them (solely in their
capacity as Second Priority Secured Parties) shall be entitled to benefit from
any avoidance action affecting or otherwise relating to any distribution or
allocation with respect to the Common Collateral made in accordance with this
Agreement, whether by preference or otherwise, it being understood and agreed
that the benefit of such avoidance action otherwise allocable to them shall
instead be allocated and turned over for application in accordance with the
priorities set forth in this Agreement.

5.4 Asset Dispositions in an Insolvency Proceeding. Neither the Second Priority
Representative nor any other Second Priority Secured Party shall, in an
Insolvency Proceeding or otherwise, oppose any sale or disposition of the Common
Collateral that is supported by the First Priority Secured Parties, and the
Second Priority Representative and each other Second Priority Secured Party will
be deemed to have consented under Section 363 of the Bankruptcy Code (and
otherwise) to any sale supported by the First Priority Secured Parties;
provided, that nothing in this Section 5.4 shall impair the ability of the
Second Priority Secured Parties to make a credit bid pursuant to Section 363(k)
of the Bankruptcy Code so long as the First Priority Obligations Payment Date
occurs in connection therewith (if the First Priority Obligations Payment Date
has not already occurred).

 

12



--------------------------------------------------------------------------------

5.5 Separate Grants of Security and Separate Classification. Each Second
Priority Secured Party acknowledges and agrees that (a) the grants of Liens
pursuant to the Parent Pledge Agreement and the Comparable Second Priority
Security Documents constitute two separate and distinct grants of Liens and
(b) because of, among other things, their differing rights in the Common
Collateral, the Second Priority Obligations are fundamentally different from the
First Priority Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Priority Secured Parties
and Second Priority Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Priority Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of senior and junior secured claims against Par Piceance in
respect of the Common Collateral (with the effect being that, to the extent that
the aggregate value of the Common Collateral is sufficient (for this purpose
ignoring all claims held by the Second Priority Secured Parties), the First
Priority Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest, and other
claims, all amounts owing in respect of Post-Petition Interest before any
distribution is made in respect of the claims held by the Second Priority
Secured Parties. The Second Priority Secured Parties hereby acknowledge and
agree to turn over to the First Priority Secured Parties amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of the preceding sentence, even if such turnover has the effect of reducing the
claim or recovery of the Second Priority Secured Parties.

5.6 No Waivers of Rights of First Priority Secured Parties. Nothing contained
herein shall prohibit or in any way limit the First Priority Representative or
any other First Priority Secured Party from objecting in any Insolvency
Proceeding or otherwise to any action taken by any Second Priority Secured
Party, including the seeking by any Second Priority Secured Party of adequate
protection or the asserting by any Second Priority Secured Party of any of its
rights and remedies under the Second Priority Documents or otherwise.

5.7 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

SECTION 6. Second Priority Documents and First Priority Documents.

(a) Each of Par Piceance, PPC and the Second Priority Representative, on behalf
of itself and the Second Priority Secured Parties, agrees that it shall not at
any time execute or deliver any amendment or other modification to any of the
Second Priority Documents (i) the effect of which is to shorten the maturity
date of the Second Priority Obligations to a date that is prior to August 31,
2016, or (ii) that is otherwise inconsistent with or in violation of this
Agreement. Any attempt to enter into any amendment or modification in violation
of the previous sentence shall be void ab inito.

(b) Each of Par Piceance and the First Priority Representative, on behalf of
itself and the First Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the First
Priority Documents inconsistent with or in violation of this Agreement.

(c) In the event the First Priority Representative enters into any amendment,
waiver, or consent in respect of the Parent Pledge Agreement for the purpose of
adding to, or deleting from, or

 

13



--------------------------------------------------------------------------------

waiving or consenting to any departures from any provisions of, the Parent
Pledge Agreement or changing in any manner the rights of any parties thereunder,
then such amendment, waiver, or consent shall apply automatically to the
Comparable Second Priority Security Documents without the consent of or action
by any Second Priority Secured Party (with all such amendments, waivers and
modifications subject to the terms hereof); provided that, (i) no such
amendment, waiver, or consent shall have the effect of removing assets subject
to the Lien of any Comparable Second Priority Security Document, except to the
extent that a release of such Lien is permitted by Section 4.2, (ii) any such
amendment, waiver, or consent that materially and adversely affects the rights
of the Second Priority Secured Parties and does not affect the First Priority
Secured Parties in a like or similar manner shall not apply to the Comparable
Second Priority Security Documents without the consent of the Second Priority
Representative and (iii) notice of such amendment, waiver, or consent shall be
given to the Second Priority Representative no later than 30 days after its
effectiveness, provided that the failure to give such notice shall not affect
the effectiveness and validity thereof.

SECTION 7. Reliance; Waivers; etc.

7.1 Reliance. The First Priority Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The Second Priority
Representative, on behalf of it itself and the Second Priority Secured Parties,
expressly waives all notice of the acceptance of and reliance on this Agreement
by the First Priority Secured Parties. The Second Priority Documents are deemed
to have been executed and delivered and all extensions of credit thereunder are
deemed to have been made or incurred, in reliance upon this Agreement. The First
Priority Representative expressly waives all notices of the acceptance of and
reliance by the Second Priority Representative and the Second Priority Secured
Parties.

7.2 No Warranties or Liability. The Second Priority Representative and the First
Priority Representative acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectability, or enforceability of any First Priority Document
or Second Priority Document. Except as otherwise provided in this Agreement, the
Second Priority Representative and the First Priority Representative will be
entitled to manage and supervise their respective extensions of credit to PPC
and PEL, respectively, in accordance with law and their usual practices,
modified from time to time as they deem appropriate.

7.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by the PEL Credit
Parties, PPC or their respective subsidiaries with the terms and conditions of
any of the First Priority Documents or the Second Priority Documents, as
applicable.

SECTION 8. Obligations Unconditional.

8.1 First Priority Obligations Unconditional. All rights and interests of the
First Priority Secured Parties hereunder, and all agreements and obligations of
the Second Priority Secured Parties (and, to the extent applicable, Par
Piceance) hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Priority Document;

(b) any change in the time, place, or manner of payment of, or in any other term
of, all or any portion of the First Priority Obligations, or any amendment,
waiver, or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, or restatement of any First Priority
Document;

 

14



--------------------------------------------------------------------------------

(c) prior to the First Priority Obligations Payment Date, any exchange, release,
voiding, avoidance, or non-perfection of any security interest in any Common
Collateral or any other collateral, or any release, amendment, waiver, or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding, or restatement of all or any portion of the First
Priority Obligations or any guarantee or guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, Par Piceance in respect of the First Priority
Obligations, or of any of the Second Priority Representative, or Par Piceance,
to the extent applicable, in respect of this Agreement.

8.2 Second Priority Obligations Unconditional. All rights and interests of the
Second Priority Secured Parties hereunder, and all agreements and obligations of
the First Priority Secured Parties (and, to the extent applicable, Par Piceance)
hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Second Priority Document;

(b) any change in the time, place, or manner of payment of, or in any other term
of, all or any portion of the Second Priority Obligations, or any amendment,
waiver, or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, or restatement of any Second Priority
Document;

(c) any exchange, release, voiding, avoidance, or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver, or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, or restatement of all or
any portion of the Second Priority Obligations or any guarantee or guaranty
thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, Par Piceance in respect of the Second Priority
Obligations or any First Priority Secured Party in respect of this Agreement.

SECTION 9. Miscellaneous.

9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern.

9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred. This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, PEL and PPC, as applicable, on
the faith hereof.

9.3 Amendments; Waivers. No amendment or modification of any of the provisions
of this Agreement shall be effective unless the same shall be in writing and
signed by the First Priority Representative and the Second Priority
Representative, and, in the case of amendments or modifications of Sections 3.5,
3.6, 9.5 or 9.6 that directly affect the rights or duties of Par Piceance or
PPC, Par Piceance or PPC, as applicable.

 

15



--------------------------------------------------------------------------------

9.4 Information Concerning Financial Condition of Par Piceance, PPC, and PEL.
Each of the Second Priority Representative and the First Priority Representative
hereby assume responsibility for keeping itself informed of the financial
condition of Par Piceance, PPC, and PEL and all other circumstances bearing upon
the risk of nonpayment of the First Priority Obligations or the Second Priority
Obligations. The Second Priority Representative and the First Priority
Representative hereby agree that no party shall have any duty to advise any
other party of information known to it regarding such condition or any such
circumstances. In the event the Second Priority Representative or the First
Priority Representative, in its sole discretion, undertakes at any time or from
time to time to provide any information to any other party to this Agreement, it
shall be under no obligation (a) to provide any such information to such other
party or any other party on any subsequent occasion, (b) to undertake any
investigation not a part of its regular business routine, or (c) to disclose any
other information.

9.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Texas, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of Texas are governed by the
laws of such jurisdiction.

9.6 Submission to Jurisdiction.

(a) Each First Priority Secured Party, each Second Priority Secured Party, Par
Piceance and PPC hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any Texas State court sitting
in Dallas County and of the United States District Court of the Northern
District of Texas, Dallas Division, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment related thereto, and each such party
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Texas State or, to
the extent permitted by law, in such Federal court. Each such party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the any
First Priority Secured Party or Second Priority Secured Party may otherwise have
to bring any action or proceeding against Par Piceance or PPC or their
respective properties in the courts of any jurisdiction.

(b) Each First Priority Secured Party, each Second Priority Secured Party, Par
Piceance, and PPC hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so (i) any objection it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (a)
of this Section and (ii) the defense of an inconvenient forum to the maintenance
of such action or proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

9.7 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section) shall be as set forth below each party’s name on the signature pages
hereof, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

 

16



--------------------------------------------------------------------------------

9.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Priority Secured
Parties and Second Priority Secured Parties and their respective successors and
assigns, and nothing herein is intended, or shall be construed to give, any
other Person any right, remedy, or claim under, to or in respect of this
Agreement or any Common Collateral.

9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

9.10 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.11 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
(e.g., .pdf) shall be effective as delivery of a manually executed counterpart
of this Agreement. This Agreement shall become effective when it shall have been
executed by each party hereto.

9.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Priority Secured Parties on the one hand and the Second
Priority Secured Parties on the other hand. Except as expressly provided herein,
Par Piceance shall not have any rights hereunder. Nothing in this Agreement is
intended to or shall impair the obligations of Par Piceance, which are absolute
and unconditional, to pay the First Priority Obligations and the Second Priority
Obligations as and when due in accordance with their terms.

9.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

[signature pages to follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A., as First Priority Representative for and on behalf of
the First Priority Secured Parties By:  

/s/ Michael A. Kamauf

Name:   Michael A. Kamauf Title:   Vice President Address for Notices: 1 Chase
Tower 10 South Dearborn IL1-0010 Chicago, IL 60603 Attention: Leonida Mischke
Telecopy No.: (312) 385-7096

 

[SIGNATURE PAGE – INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Second Priority Representative for and on behalf of
the Second Priority Secured Parties By:  

/s/ EJ Hess

Name:   EJ Hess Title:   Managing Director Address for Notices: 520 Madison Ave.
19th Floor New York, NY 10022 Attention: Paul Chisholm and Paul McDonnell
Telecopy No.: (212) 284-3444

 

[SIGNATURE PAGE – INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

PAR PETROLEUM CORPORATION By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer Address for Notices:
370 Seventeenth Street, Suite 4300 Denver, CO 80202 Attention: John T. Young,
Jr. Telecopy No.: (303) 298-8251

 

[SIGNATURE PAGE – INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

PAR PICEANCE ENERGY EQUITY LLC By:   PAR PETROLEUM CORPORATION, as its Sole
Member By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer Address for Notices:
370 Seventeenth Street, Suite 4300 Denver, CO 80202 Attention: John T. Young,
Jr. Telecopy No.: (303) 298-8251

 

[SIGNATURE PAGE – INTERCREDITOR AGREEMENT]